Citation Nr: 0301398	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  94-23 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

The propriety of the original 20 percent evaluation 
assigned for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Strommen, Counsel

INTRODUCTION

The veteran served on active duty from March 1979 to May 
1991.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1992, 
in which the San Juan, Puerto Rico, RO granted the 
veteran's claim of entitlement to service connection for a 
left knee disability, status post surgery, and assigned a 
10 percent rating thereto, effective May 23, 1991.  The 
veteran subsequently perfected an appeal of that decision.  
In a May 2000 decision, the RO awarded the veteran an 
increase in the evaluation of her left knee disability to 
20 percent, effective May 23, 1991.

A hearing on this claim was held in February 1997, before 
the undersigned Board member.  In an April 1997 Board 
decision, this case was remanded to the RO for additional 
development.  Upon completion of this development the case 
was returned to the Board for review.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition 
of the veteran's claim has been developed.

2.  The left knee disability is reflected by multiple 
subjective complaints and manifested primarily by clinical 
observations of mild degenerative joint disease, pain on 
motion which is limited on flexion to 110 degrees, full 
extension, moderate instability and subluxation, and a 23 
centimeter by 1 centimeter well-healed scar with moderate 
tenderness to palpation.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
instability and subluxation of the left knee are not met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107(a) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5257 (2002).

2.  Entitlement to a 10 percent rating for degenerative 
arthritis of the left knee with functional impairment due 
to painful motion was not met for the period prior to 
January 14, 2000.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2002).

3.  Entitlement to a 10 percent rating for degenerative 
arthritis of the left knee with functional impairment due 
to painful motion is met for the period beginning on 
January 14, 2000.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2002).

4.  The criteria for a 10 percent evaluation for a scar on 
the left knee is met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Procedural Analysis

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  The Board finds that the 
veteran was provided ample and adequate notice notifying 
her of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
this evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be 
obtained, providing a brief explanation of the efforts 
made to obtain the evidence, and describing further action 
to be taken with respect to the claim in the February 1994 
Statement of the Case, the Board's 1997 Remand, the April 
2000 Rating Decision, and the April 2000 Supplemental 
Statement of the Case.  In particular, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records 
from any private physician regarding treatment for claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for her.  The veteran 
was also asked to advise VA if there were any other 
information or evidence she considered relevant to her 
claim so that VA could help by getting that evidence. 
Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  Several 
VA examinations were requested and conducted, and all 
identified VA treatment records were obtained.  Identified 
private medical records were not able to be obtained, but 
the inability to obtain these records was noted by the 
veteran herself in a March 1998 statement.  Additionally, 
the veteran has been offered an opportunity to identify 
and submit additional evidence in support of her claim 
throughout the adjudication process.  At her February 1997 
hearing before a Member of the Board, the veteran was 
asked if there was any information that needed to be 
obtained, indicating that the VA would be obtaining these 
records.

Based on the above, the Board concludes that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Legal Analysis and Factual Background.

The Board notes that this claim involves the veteran's 
dissatisfaction with the initial rating for her disability 
assigned following the original grant of service 
connection in December 1992.  The United States Court of 
Appeals for Veterans Claims (Court) has found that there 
is a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating assigned, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran was awarded service connection for her left 
knee disability in a December 1992 rating decision.  The 
RO assigned a 10 percent evaluation for instability of the 
knee, effective May 23, 1991, the day after her discharge 
from service.  In an April 2000 rating decision, the RO 
increased the evaluation of the veteran's left knee 
disability to 20 percent disabling based on moderate 
instability.  The effective date for this increase was 
established retroactive to May 23, 1991.  Accordingly, 
there are currently no staged ratings assigned for the 
veteran's disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee 
disability is rated under one of these diagnostic codes, a 
separate compensable evaluation may be available, under 
Diagnostic Code 5003 or 5010, if there is medical evidence 
of arthritis.  A separate, compensable evaluation may also 
be available under the regulations at 38 C.F.R. §§ 4.40, 
4.45, or 4.59, if the assigned Diagnostic Code does not 
encompass limitation of motion.  Because multiple ratings 
may be available in a claim for an increased rating for a 
knee disability, the decision must address consideration 
of the facts, circumstances, and regulations material to 
the availability of multiple ratings.  

The veteran's left knee disability is currently evaluated 
as 20 percent disabling under Diagnostic Code 5257, 
governing impairment of the knee, recurrent subluxation 
and lateral instability.  This provision states that a 10 
percent disability evaluation requires slight impairment 
of the knee.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The provisions of 38 C.F.R. § 4.71a, diagnostic code 5003-
5010 provide that degenerative or traumatic arthritis 
established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  The 
normal range of motion of the knee is set out as zero 
degrees of extension to 140 degrees of flexion at 38 
C.F.R. Part 4, Plate II.

Under 38 C.F.R. § 4.59 (2002), painful motion is an 
important factor of disability with any form of arthritis.  
The facial expression, wincing, etc., on pressure or 
manipulation should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly 
assist the identification.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intent 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation 
either in the soft tissues such as tendons or ligaments, 
or crepitation within joint structures should be carefully 
noted as points of contact which are diseased.  See also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 
Hicks v. Brown, 8 Vet. App, 417 (1995).      

The VA General Counsel held that where the medical 
evidence shows the veteran has arthritis of the knee and 
where the diagnostic code applicable to his or her 
disability is not based on limitation of motion, such as 
Diagnostic Code 5257, a separate rating for limitation of 
motion may be assigned if there is additional disability 
due to limitation of motion. VAOPGCPREC 23-97 (O.G.C. 
Prec. 23- 97).  Specifically, the General Counsel stated 
that "[w]hen a knee disorder is already rated under DC 
5257, the veteran must also have limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 in 
order to obtain a separate rating for arthritis."  
However, a separate rating may also be based on x-ray 
findings of arthritis and painful motion under 38 C.F.R. 
§ 4.59 (2002).  VAOPGCPREC 9-98 (O.G.C. Prec. 9- 98).  

The Board also notes that governing VA regulations, set 
forth at 38 C.F.R. § 4.40, 4.45, 4.59 (2002) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior 
of the claimant."  See 38 C.F.R. § 4.40 (2002).  

Additionally, with regard to functional loss due to pain, 
VA General Counsel has determined that where, as here, a 
claimant is receiving compensation pursuant to Diagnostic 
Code 5257, or another diagnostic code which does not 
involve consideration of limitation of motion, 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, require consideration of the 
disability under the applicable diagnostic code provisions 
governing limitation of motion.  See VAOPGCPREC 9-98 
(August 14, 1998).  

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  
Under Diagnostic Code 5260, limitation of flexion of the 
knee to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 
a 10 percent evaluation, limitation of extension to 15 
degrees warrants a 20 percent evaluation, and limitation 
of extension to 20 degrees warrants a 30 percent 
evaluation.  Limitation of extension of the knee to 30 
degrees warrants a 40 percent evaluation and limitation of 
extension of the knee to 45 degrees warrants a 50 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261.


a.  Instability and subluxation of the left knee.

With regard to the veteran's instability of the left knee, 
evaluated under Diagnostic Code 5257, the medical evidence 
shows that at a June 1992 VA examination she had pain in 
her knee while standing and weight bearing and that the 
knee failed while walking.  Objective examination showed 
moderate lateral and medial instability.  

VA outpatient treatment records covering the period from 
January 1992 to January 2000 show sporadic complaints of 
left knee instability.  In a February 1995 entry, laxitude 
of both patellas and the medial collateral and lateral 
collateral ligaments was noted, with increased stability 
reported in April 1995 after physical therapy.  

At her February 1997 hearing, the veteran testified that 
she had pain in her knee a majority of the time.  Her knee 
locked, popped, and caused her to lose her balance three 
to four times a week.  She stated that she had limited, 
painful movement of her left knee and she took pain 
medication daily to manage the pain.  She also stated she 
had not been treated for her knee at the VA since 
approximately 1996.  

In her January 2000 VA orthopedic examination, she 
reported lateral instability and pain in her left knee, 
with instability increasing when she goes up hills.  Upon 
examination, the veteran had moderate medial lateral 
instability and no dislocation, and no subluxation.  In 
describing the veteran's left knee the examiner reported 
that she had a hypermovable left patella.

Based on this evidence, the veteran's instability of the 
left knee more nearly approximated a moderate disability 
than a severe disability, as required for an increased 
rating.  Throughout the period since she filed her claim 
for disability her level of left knee instability has 
consistently been assessed in treatment and examination 
reports as moderate with no indication of an increase in 
severity.  Additionally, at the present time the veteran 
has no medical evidence of subluxation.  Therefore, a 
rating greater than 20 percent for instability and 
subluxation is not warranted.

b.  Arthritis, painful motion and functional impairment of 
the left knee.

The medical evidence of record includes VA treatment 
records from January 1992 to January 2000.  While the 
veteran was treated sporadically throughout these records 
for complaints of pain in her left knee, particularly with 
prolonged standing or walking, the treatment notes all 
indicate full range of motion until her January 2000 
medical examination.  The treatment notes do reveal 
objective pain on motion and crepitus with movement; 
however, there is no indication in these treatment records 
that her knee pain was causing functional impairment.  In 
fact, in an October 1994 treatment note the examiner 
stated that she had no functional limits.  

X-ray reports from June 1992 and May 1994 do not indicate 
the presence of any degenerative changes in the knee.  
Mild degenerative changes were first reported at the 
January 2000 VA examination.  

At this examination, the veteran's range of motion in the 
left knee was zero degrees extension to 110 degrees 
flexion, with pain during the entire range of motion and 
moderate crepitus.  The veteran reported that 
approximately four times a year she is bedridden for two 
or three days because of left knee pain.  Based on this 
history, the examiner stated that although she had 
functional range of motion at the examination, she had 
moderate pain throughout motion, and on those occasions 
where knee pain requires bedrest the veteran has a 
functional impairment of the left knee which would 
manifest as chronic fatigability, incoordination, and 
painful, restricted movement.

Considering this evidence, the veteran first had medical 
evidence of arthritis in January 2000.  Additionally, at 
this examination she is noted to have painful motion which 
causes functional impairment.  While this limitation of 
motion does not meet the criteria for a noncompensable 
evaluation under Diagnostic Codes 5260, and 5261, given 
the presence of arthritis and the examiner's assertion of 
functional impairment, the Board finds that an additional 
10 percent evaluation is warranted for arthritis with 
painful motion pursuant to 38 C.F.R. § 4.59.  

Prior to January 14, 2000, compensation for arthritis with 
painful motion or functional loss pursuant to 38 C.F.R. 
§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 is 
not warranted.  There is no medical evidence of arthritis 
or adequate evidence of functional loss due to pain prior 
to the January 14, 2000, examination.  The medical 
evidence shows painful motion, but this alone is not 
sufficient to support additional compensation without 
evidence of arthritis, limitation of motion, or other 
functional impairment.  Accordingly, a staged rating 
beginning on January 14, 2000 is appropriate for the 
assignment of the 10 percent evaluation.

Given the absence of even a noncompensable limitation of 
motion under Diagnostic Codes 5260 and 5261, additional 
compensation for limitation of motion under 38 C.F.R. 
§§ 4.40, 4.45 is not warranted.

c.  Scar of the left knee.

The Court has held that it is possible for a veteran to 
have separate and distinct manifestations from the same 
injury, permitting two or more different disability 
ratings.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  
However, this is possible only where none of the 
symptomatology for the separate manifestations is 
duplicative of or overlapping with the symptomatology of 
another.  Id.  In the present case, the veteran's June 
1992 VA examination and her January 2000 VA examination 
both note a tender scar on the left knee.  Because the 
symptomatology related to her tender scar is distinct from 
her instability, arthritis, and functional impairment of 
the left knee, additional compensation for her scar 
symptomatology is possible.

Under the regulations, a compensable evaluation for scars 
(other than burn scars or disfiguring scars of the head, 
face or neck) requires that they be poorly nourished, with 
repeated ulceration (10 percent); that they be tender and 
painful on objective demonstration (10 percent) or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Codes 7803, 7804, 7805, 
effective prior to August 30, 2002.

The regulations for the evaluation of skin conditions were 
revised effective August 30, 2002.  67 Fed. Reg. 49590-
49599 (July 31, 2002).  The veteran was not advised of 
these new regulations.  However, the Board finds no due 
process violation to the veteran in appellate review of 
her appeal without prior notice of those changes because 
the criteria pertinent to the veteran's skin condition 
manifested by a tender surgical incision site under 
diagnostic code 7804 remains essentially unchanged.  
Moreover, the Board is awarding the maximum benefits 
available under either the old or newly revised 
regulations.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
See also Bernard v. Brown, 4 Vet. App. 384.  

Additionally, no due process violation is presented by the 
changes to diagnostic codes 7803 or 7805 since these 
provisions are not applicable in this case.  The veteran's 
scars were noted to be well-healed, with no ulceration in 
VA examinations of June 1992 and January 2000, and any 
functional limitation of the knee has been adequately 
compensated through her evaluations for instability and 
arthritis with painful motion discussed above and 
additional compensation for her scar would constitute 
pyramiding.  38 C.F.R. § 4.14 (2002).  Accordingly, 
because the evidence does not show skin problems to 
support separate evaluations under diagnostic codes 7803 
or 7805, lack of notification of the change in those 
provisions is not prejudicial.

The relevant medical evidence shows that as early as the 
June 1992 VA examination the veteran had a well-healed S-
shaped scar on her left knee that was tender.  No 
reference to her knee scar is made in the intervening 
medical evidence, but in the January 2000 VA examination 
of her knee, the examiner again noted that the veteran had 
a 23 centimeter by 1 centimeter well healed scar on her 
left knee that had moderate tenderness to palpation 
objectively.  

Given this medically documented symptomatology of her left 
knee scar, which has not been compensated through her 
evaluations for instability or arthritis, the Board finds 
that under Diagnostic Code 7804, a 10 percent evaluation 
is warranted for a tender, painful scar.  No higher 
evaluation is available under this provision.  Because the 
symptomatology for the veteran's scar encompasses the 
period since the onset of her claim, a staged rating is 
not appropriate.

d.  Extraschedular

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  This 
regulation provides that to accord justice in an 
exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read 
all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Having reviewed the record with these mandates in mind, 
the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).  The veteran's left 
knee disability has not resulted in frequent 
hospitalization.  Additionally, even with her flare ups of 
pain, she has been able to maintain her job at the post 
office and thus, her left knee does not cause marked 
interference with her employment sufficient to warrant an 
referral for a extraschedular consideration.  



ORDER

A rating in excess of 20 percent for instability and 
subluxation of the left knee is denied.

A 10 percent rating for degenerative joint disease of the 
left knee with painful motion for the period prior to 
January 14, 2000, is denied.

A 10 percent rating for degenerative joint disease of the 
left knee with painful motion for the period beginning on 
January 14, 2000 is granted, subject to the laws and 
regulations governing the disbursement of monetary 
benefits. 

A 10 percent rating for a tender, painful scar of the left 
knee is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.


REMAND

In a March 1998 statement, the veteran indicated intent to 
initiate an appeal of the RO's August 1997 denial of her 
claim for an increased rating for her skin disorder, 
identified as extensive vitiglio.  However, a statement of 
the case was not issued by the RO on this issue.  Under 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), a 
remand is in order so that a statement of the case 
addressing the veteran's claim of entitlement to a rating 
greater than 10 percent for a skin disorder can be issued.

The RO should furnish the veteran and 
her representative a statement of the 
case addressing the veteran's claim of 
entitlement to a rating greater than 10 
percent for a skin disorder.  It should 
include a complete description of her 
rights and responsibilities in 
perfecting an appeal of the denial of 
this claim.

If no appeal is filed, the case should not be returned to 
the Board. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


